UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - -- -    X


UNITED STATES OF AMERICA,
                                                                               CONSENT PRELIMINARY ORDER
                    - v. -                                                     OF FORFEITURE/
                                                                               MONEY JUDGMENT
JAMES SPINA,
                                                                               18 Cr. 625 (KMK)
                             Defendant.

- - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -   X


                    WHEREAS, on or about August 29, 2018, JAMES SPINA (the "Defendant"),

among others, was charged in a three-count Indictment 18 Cr. 625 (KMK) (the "Indictment") with

conspiracy to commit health care fraud, in violation of Title 18, United States Code, Section 1349
                                                                           (
(Count One); health care fraud, in violation of Title 18, United States Code, Section 1347 (Count

Two); and obstruction of a federal audit, in violation of Title 18, United States Code, Section 1516

(Count Three);

                    WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two, seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

982(a)(7), of any and all property, real and personal, that constitutes or is derived, directly or

indirectly, from gross proceeds traceable to the commission of the offenses charged in Counts One

and Two of the Indictment;

                     WHEREAS, on or about May 2, 2019, the Defendant pled guilty to Count One of

the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment, and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 982(a)(7), a sum of money

of at least $1,500,000 but not more than $65,000,000 in United States currency, representing

proceeds traceable to the commission of the offense (charged in Count One of the Indictment);
               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $9,105,741.61 in United States currency representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the Defendant personally obtained; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

              IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Nicholas S. Bradley, of counsel, and the Defendant, and his counsel, Michael K. Burke,

Esq., that:

               1.        As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $9,105,741.61 in United States

currency (the "Money Judgment") representing the amount of proceeds traceable to the offense

charged in Count One of the Indictment that the Defendant personally obtained, shall be entered

against the Defendant.

               2.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JAMES

SPINA, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.        All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney's Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew' s

Plaza, New York, New York 10007 and shall indicate the Defendant's name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney's Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney' s Office, One St. Andrew's Plaza, New York, New York 10007.
              9.      The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York



By:
      ~~/
      NichoJas's.Bracii                                            ~. ' -
       Assistant United States Attorney
       300 Quarropas Street
       White Plains, NY 10601
       (914) 993-1962



By:
       JA~4
                                                                   ~/23-r

By:
          CHAELK.BU
                                                                   ~l&r?
                                                                   DATE
         tomey for Defen ant .
       55 Church Street, Suite 211
       White Plains, NY I 060 l




HONORABL KENNETH M. KARAS
UNITED STATES DISTRICT JUDGE
